FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (Convenience Translation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended March 31, 2014 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), identified as Company and Consolidated, respectively, included in the Interim Financial Information Form (ITR), for the quarter ended March 31, 2014, which comprises the balance sheet as of March 31, 2014 and the related statements of income, comprehensive income, changes in equity and cash flows for the three-month period then ended, including the explanatory notes. The Company’s Management is responsible for the preparation of the individual interim financial information in accordance with technical pronouncement CPC21(R1) - Interim Financial Information and the consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and the international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards established by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21 (R1), applicable to the preparation of the Interim Financial Information (ITR), and presented in accordance with the standards established by CVM. Deloitte Touche Tohmatsu Conclusion on consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21(R1) and international standard IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards established by CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the three- -month period ended March 31, 2014, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards - IFRS, which do not require the presentation of these statements. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, in relation to the individual and consolidated interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil São Paulo, April 24, 2014 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes Engagement Partner 2 © 2014 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information Capital Breakdown 2 Cash Dividends 3 Individual Quarterly Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Income Statement 7 Comprehensive Income for the Period 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 1/1/2014 to 3/31/2014 10 1/1/2013 to 3/31/2013 11 Statement of Value Added 12 Consolidated Quarterly Financial Information Balance Sheet - Assets 13 Balance Sheet - Liabilities 14 Income Statement 16 Comprehensive Income for the Period 17 Statement of Cash Flows 18 Statement of Changes in Shareholders’ Equity 1/1/2014 to 3/31/2014 19 1/1/2013 to 3/31/2013 20 Statement of Value Added 21 Comments on the Company`s Performance 22 Notes to the Quarterly Financial Information 41 1 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares Current Quarter (thousand) 03/31/2014 Paid in Capital Common 99,680 Preferred 165,243 Total 264,923 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Board of Directors’ Meeting 05/15/2014 Dividend 05/15/2014 Common - 0.12727 Board of Directors’ Meeting 05/15/2014 Dividend 05/15/2014 Preferred - 0.14000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 21,160,462 22,214,075 1.01 Current Assets 4,403,659 5,623,474 1.01.01 Cash and Cash Equivalents 1,334,196 2,851,220 1.01.03 Accounts Receivable 291,079 360,361 1.01.03.01 Trade Accounts Receivable 239,399 312,471 1.01.03.02 Other Accounts Receivable 51,680 47,890 1.01.04 Inventories 2,493,587 2,165,609 1.01.06 Recoverable Taxes 106,750 148,034 1.01.06.01 Current Recoverable Taxes 106,750 148,034 1.01.07 Prepaid Expenses 110,293 27,497 1.01.08 Other Current Assets 67,754 70,753 1.01.08.01 Noncurrent Assets Held for Sales 4,355 4,355 1.01.08.03 Other 63,399 66,398 1.02 Noncurrent Assets 16,756,803 16,590,601 1.02.01 Long-term Assets 1,660,652 1,614,381 1.02.01.03 Accounts Receivable 30,064 31,338 1.02.01.03.02 Other Accounts Receivable 30,064 31,338 1.02.01.06 Deferred Taxes 119,305 120,869 1.02.01.06.01 Deferred Income and Social Contribution Taxes 119,305 120,869 1.02.01.07 Prepaid Expenses 37,713 37,803 1.02.01.08 Receivables from Related Parties 702,255 646,478 1.02.01.08.02 Receivables from Subsidiaries 665,631 608,573 1.02.01.08.03 Receivables from Controlling Shareholders 11 2,738 1.02.01.08.04 Receivables from Other Related Parties 36,613 35,167 1.02.01.09 Other Noncurrent Assets 771,315 777,893 1.02.01.09.04 Recoverable Taxes 347,363 350,880 1.02.01.09.05 Restricted Deposits for Legal Proceeding 423,952 427,013 1.02.02 Investments 7,897,730 7,774,250 1.02.02.01 Investments in Associates 7,897,730 7,774,250 1.02.02.01.01 Investments in Associates 1 1 1.02.02.01.02 Investments in Subsidiaries 7,897,729 7,774,249 1.02.03 Property and Equipment, net 6,073,329 6,074,815 1.02.03.01 In Use 5,972,777 5,911,544 1.02.03.02 Leased properties 30,358 32,210 1.02.03.03 In Progress 70,194 131,061 1.02.04 Intangible Assets 1,125,092 1,127,155 1.02.04.01 Intangible Assets 1,125,092 1,127,155 1.02.04.01.02 Intangible Assets 1,125,092 1,127,155 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 2 Total Liabilities 21,160,462 22,214,075 2.01 Current Liabilities 6,181,870 8,022,610 2.01.01 Payroll and Related Charges 296,566 368,584 2.01.01.01 Payroll Liabilities 49,282 67,385 2.01.01.02 Social Security Liabilities 247,284 301,199 2.01.02 Trade Accounts Payable 2,121,936 2,631,704 2.01.02.01 Local Trade Accounts Payable 2,069,659 2,529,066 2.01.02.02 Foreign Trade Accounts Payable 52,277 102,638 2.01.03 Taxes and Contributions Payable 247,445 365,382 2.01.03.01 Federal Tax Liabilities 225,610 335,395 2.01.03.01.01 Income and Social Contribution Tax Payable 81,706 132,077 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 5,939 67,524 2.01.03.01.03 Taxes Payable in Installments 137,965 135,794 2.01.03.02 State Tax Liabilities 21,835 29,987 2.01.03.03 Municipal Tax Liabilities - - 2.01.04 Loans and Financing 903,872 1,973,889 2.01.04.01 Loans and Financing 603,981 917,290 2.01.04.01.01 In Local Currency 435,866 754,137 2.01.04.01.02 In Foreign Currency 168,115 163,153 2.01.04.02 Debentures 274,509 1,028,475 2.01.04.03 Financing by Leasing 25,382 28,124 2.01.05 Other Liabilities 2,588,662 2,661,800 2.01.05.01 Related Parties 2,152,434 2,224,015 2.01.05.01.01 Debts with Associated Companies 2,471 6,180 2.01.05.01.02 Debts with Subsidiaries 2,149,534 2,217,835 2.01.05.01.03 Debts with Controlling Shareholders 387 - 2.01.05.01.04 Debts with Others Related Parties 42 - 2.01.05.02 Other 436,228 437,785 2.01.05.02.01 Dividends and Interest on Equity Payable 151,299 151,480 2.01.05.02.04 Utilities 7,060 6,667 2.01.05.02.05 Rent Payable 52,599 53,027 2.01.05.02.06 Advertisement Payable 34,825 39,723 2.01.05.02.07 Pass-through to Third Parties 7,212 8,799 2.01.05.02.08 Financing Related to Acquisition of Real Estate 35,161 36,161 2.01.05.02.09 Deferred revenue 10,001 - 2.01.05.02.11 Other Accounts Payable 138,071 141,928 2.01.06 Provisions 23,389 21,251 2.01.06.02 Other Provisions 23,389 21,251 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 5,222,609 4,708,275 2.02.01 Loans and Financing 3,647,214 3,142,472 2.02.01.01 Loans and Financing 1,528,369 1,018,920 2.02.01.01.01 In Local Currency 1,226,605 1,018,920 2.02.01.01.02 In Foreign Currency 301,764 - 2.02.01.02 Debentures 1,999,228 1,998,705 2.02.01.03 Financing by Leasing 119,617 124,847 2.02.02 Other Liabilities 1,018,541 1,039,851 2.02.02.02 Other 1,018,541 1,039,851 2.02.02.02.03 Taxes Payable by Installments 973,651 991,717 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Other Accounts Payable 36,890 36,134 2.02.04 Provision for Contingencies 509,563 495,952 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 509,563 495,952 2.02.04.01.01 Tax Provisions 281,215 276,031 2.02.04.01.02 Social Security and Labor Provisions 153,235 149,196 2.02.04.01.04 Civil Provisions 75,113 70,725 2.02.06 Deferred revenue 47,291 30,000 2.02.06.02 Deferred revenue 47,291 30,000 2.03 Shareholders’ Equity 9,755,983 9,483,190 2.03.01 Paid-in Capital Stock 6,779,822 6,764,300 2.03.02 Capital Reserves 250,752 233,149 2.03.02.04 Granted Options 243,354 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,481,451 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,035,076 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest (37,332) 2.03.05 Retained Earnings/ Accumulated Losses 243,958 - 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 3.01 Net Sales from Goods and/or Services 5,371,320 5,144,007 3.02 Cost of Goods Sold and/or Services Sold (3,964,295) (3,744,468) 3.03 Gross Profit 1,407,025 1,399,539 3.04 Operating Income/Expenses (981,804) (998,692) 3.04.01 Selling Costs (832,347) (787,481) 3.04.02 General and Administrative (136,056) (163,885) 3.04.04 Other Operating Expense (1,166) (2,162) 3.04.04.01 Income Related to Fixed Assets (1,166) (2,162) 3.04.05 Other Operating Expenses (135,544) (119,427) 3.04.05.01 Depreciation/Amortization (105,804) (99,627) 3.04.05.03 Other Operating Expenses (29,740) (19,800) 3.04.06 Equity Pickup 123,309 74,263 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 425,221 400,847 3.06 Net Financial Expenses (135,317) (106,912) 3.06.01 Financial Revenue 60,733 63,434 3.06.02 Financial Expenses (196,050) (170,346) 3.07 Earnings Before Income and Social Contribution Taxes 289,904 293,935 3.08 Income and Social Contribution Taxes (45,946) (57,360) 3.08.01 Current (44,382) (52,228) 3.08.02 Deferred (1,564) (5,132) 3.09 Net Income from Continued Operations 243,958 236,575 3.11 Net Income for the Period 243,958 236,575 3.99 Earnings per Share - (Reais/Share) 3.99.01 Earnings Basic per Share 3.99.01.01 ON 0.86759 0.84551 3.99.01.02 PN 0.95434 0.93005 3.99.02 Earnings Diluted per Share 3.99.02.01 ON 0.86759 0.84551 3.99.02.02 PN 0.95208 0.92560 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 4.01 Net income for the Period 243,958 236,575 4.03 Comprehensive Income for the Period 243,958 236,575 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 6.01 Net Cash Flow Operating Activities (170,613) 6.01.01 Cash Provided by the Operations 407,467 407,058 6.01.01.01 Net Income for the Period 243,958 236,575 6.01.01.02 Deferred Income and Social Contribution Taxes 1,564 5,132 6.01.01.03 Results from Disposal of Fixed Assets 1,166 2,162 6.01.01.04 Depreciation/Amortization 115,786 108,586 6.01.01.05 Net Finance Results 149,573 123,332 6.01.01.06 Adjustment to Present Value 147 (347) 6.01.01.07 Equity Pickup (123,309) (74,263) 6.01.01.08 Provision for Contingencies 11,173 (7,717) 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment 130 2,049 6.01.01.10 Share-based Payment 17,603 13,673 6.01.01.11 Allowance for doubtful accounts (2,196) 1,095 6.01.01.13 Provision for Obsolescence/Shrinkage (5,420) (3,219) 6.01.01.14 Deferred Revenue (2,708) - 6.01.02 Changes in Assets and Liabilities (577,671) 6.01.02.01 Accounts Receivable 71,478 (193,456) 6.01.02.02 Inventories (322,558) 3,726 6.01.02.03 Recoverable Taxes 44,654 (24,638) 6.01.02.04 Other Assets (78,433) (61,182) 6.01.02.05 Related Parties (123,241) 24,952 6.01.02.06 Restricted Deposits for Legal Proceeding 3,738 12,225 6.01.02.07 Trade Accounts Payable (509,768) (238,826) 6.01.02.08 Payroll Charges (72,018) (47,651) 6.01.02.09 Taxes and Social Contributions Payable (6,626) 6.01.02.10 Contingencies (8,659) (5,902) 6.01.02.11 Other Accounts Payable 16,761 (40,293) 6.02 Net Cash Flow Investment Activities (184,381) 6.02.01 Capital Increase/Decrease on Subsidiaries (58,750) 6.02.02 Acquisition of Property and Equipment (129,679) 6.02.03 Increase Intangible Assets (19,192) (6,906) 6.02.04 Sales of Property and Equipment 2,035 10,954 6.03 Net Cash Flow Financing Activities (384,741) 6.03.01 Capital Increase/Decrease 15,522 1,088 6.03.02 Additions 330,027 - 6.03.03 Payments (642,519) (295,687) 6.03.04 Interest Paid (378,578) (90,130) 6.03.05 Payment of Dividends (181) (12) 6.03.06 Acquisition of Subsidiary (4,353) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (739,735) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 2,851,220 2,890,331 6.05.02 Cash and Cash Equivalents at the End of Period 1,334,196 2,150,596 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 03/31/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - 9,483,190 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - 9,483,190 5.04 Capital Transactions with Shareholders 15,522 17,603 - - 33,125 5.04.01 Capital Increases 15,522 - - - 15,522 5.04.03 Granted Options - 17,603 - - 17,603 5.05 Total Comprehensive Income - - - 243,958 243,958 5.05.01 Net Income for the Period - - - 243,958 243,958 5.06 Internal Changes of Shareholders’ Equity - - (4,290) - (4,290) 5.06.04 Gain (Loss) in Equity Interest - - 61 - 61 5.06.05 Transactions with non-controlling interest (4,351) (4,351) 5.07 Closing Balance 6,779,822 250,752 2,481,451 243,958 9,755,983 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2013 to 03/31/2013 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - 8,494,725 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - 8,494,725 5.04 Capital Transactions with Shareholders 1,088 13,673 - - 14,761 5.04.01 Capital Increases 1,088 - - - 1,088 5.04.03 Granted Options - 13,673 - - 13,673 5.05 Total Comprehensive Income - - - 236,575 236,575 5.05.01 Net Income for the Period - - - 236,575 236,575 5.06 Internal Changes of Shareholders’ Equity - - (712) - (712) 5.06.04 Gain (Loss) in Equity Interest - - (712) - (712) 5.07 Closing Balance 6,711,123 242,132 1,555,519 236,575 8,745,349 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 7.01 Revenues 5,843,522 5,671,521 7.01.01 Sales of Goods, Products and Services 5,815,577 5,657,764 7.01.02 Other Revenues 25,749 14,852 7.01.04 Allowance for/Reversal of Doubtful Accounts 2,196 (1,095) 7.02 Raw Materials Acquired from Third Parties (4,599,239) (4,378,119) 7.02.01 Costs of Products, Goods and Services Sold (4,184,994) (3,976,390) 7.02.02 Materials, Energy, Outsourced Services and Other (414,245) (401,729) 7.03 Gross Added Value 1,244,283 1,293,402 7.04 Retention (115,786) (108,586) 7.04.01 Depreciation and Amortization (115,786) (108,586) 7.05 Net Added Value Produced 1,128,497 1,184,816 7.06 Added Value Received in Transfer 184,042 137,697 7.06.01 Equity Pickup 123,309 74,263 7.06.02 Financial Revenue 60,733 63,434 7.07 Total Added Value to Distribute 1,312,539 1,322,513 7.08 Distribution of Added Value 1,312,539 1,322,513 7.08.01 Personnel 532,471 509,261 7.08.01.01 Direct Compensation 377,469 349,435 7.08.01.02 Benefits 116,140 119,622 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 36,517 32,420 7.08.01.04 Other 2,345 7,784 7.08.02 Taxes, Fees and Contributions 221,025 296,736 7.08.02.01 Federal 162,080 209,614 7.08.02.02 State 32,245 61,592 7.08.02.03 Municipal 26,700 25,530 7.08.03 Value Distributed to Providers of Capital 315,085 279,941 7.08.03.01 Interest 196,050 170,346 7.08.03.02 Rentals 119,035 109,595 7.08.04 Value Distributed to Shareholders 243,958 236,575 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 243,958 236,575 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 35,957,879 38,008,352 1.01 Current Assets 16,381,858 18,609,735 1.01.01 Cash and Cash Equivalents 5,350,459 8,367,176 1.01.02 Financial Investments 23,622 24,453 1.01.02.01 Financial Investments Measured Fair Value 23,622 24,453 1.01.02.01.02 Marketable Securities 23,622 24,453 1.01.03 Accounts Receivable 2,645,119 2,743,033 1.01.03.01 Trade Accounts Receivable 2,410,014 2,515,666 1.01.03.02 Other Accounts Receivable 235,105 227,367 1.01.04 Inventories 7,166,107 6,381,544 1.01.06 Recoverable Taxes 760,494 907,983 1.01.06.01 Current Recoverable Taxes 760,494 907,983 1.01.07 Prepaid Expenses 288,787 92,279 1.01.08 Other Current Assets 147,270 93,267 1.01.08.01 Noncurrent Assets Held for Sales 40,752 39,133 1.01.08.03 Other 106,518 54,134 1.02 Noncurrent Assets 19,576,021 19,398,617 1.02.01 Long-term Assets 4,439,987 4,334,832 1.02.01.03 Accounts Receivable 757,372 744,834 1.02.01.03.01 Trade Accounts Receivable 102,907 114,899 1.02.01.03.02 Other Accounts Receivable 654,465 629,935 1.02.01.04 Inventories 172,280 172,280 1.02.01.06 Deferred Taxes 917,956 950,757 1.02.01.06.01 Deferred Income and Social Contribution Taxes 917,956 950,757 1.02.01.07 Prepaid Expenses 49,136 49,914 1.02.01.08 Receivables from Related Parties 166,781 172,836 1.02.01.08.01 Receivables from Associated Parties 24,776 683 1.02.01.08.03 Receivables from Controlling Shareholders 12 3,404 1.02.01.08.04 Receivables from Other Related Parties 141,993 168,749 1.02.01.09 Other Noncurrent Assets 2,376,462 2,244,211 1.02.01.09.04 Recoverable Taxes 1,532,090 1,429,021 1.02.01.09.05 Restricted Deposits for Legal Proceeding 844,372 815,190 1.02.02 Investments 330,953 309,528 1.02.02.01 Investments in Associates 330,953 309,528 1.02.02.01.01 Investments in Associates 330,953 309,528 1.02.03 Property and Equipment, net 9,106,657 9,053,600 1.02.03.01 In Use 8,877,791 8,747,479 1.02.03.02 Leased properties 90,851 97,161 1.02.03.03 In Progress 138,015 208,960 1.02.04 Intangible Assets 5,698,424 5,700,657 1.02.04.01 Intangible Assets 5,698,424 5,700,657 1.02.04.01.02 Intangible Assets 5,698,424 5,700,657 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information /Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 35,957,879 38,008,352 2.01 Current Liabilities 14,294,663 17,012,754 2.01.01 Payroll and Related Charges 781,130 796,188 2.01.01.01 Payroll Liabilities 141,306 166,087 2.01.01.02 Social Security Liabilities 639,824 630,101 2.01.02 Trade Accounts Payable 7,004,765 8,547,544 2.01.02.01 Local Trade Accounts Payable 6,929,590 8,406,225 2.01.02.02 Foreign Trade Accounts Payable 75,175 141,319 2.01.03 Taxes and Contributions Payable 719,999 968,462 2.01.03.01 Federal Tax Liabilities 554,090 737,422 2.01.03.01.01 Income and Social Contribution Tax Payable 99,061 166,535 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 308,208 426,589 2.01.03.01.03 Taxes Payable in Installments 146,821 144,298 2.01.03.02 State Tax Liabilities 159,993 226,644 2.01.03.03 Municipal Tax Liabilities 5,916 4,396 2.01.04 Loans and Financing 4,259,191 5,171,418 2.01.04.01 Loans and Financing 3,520,897 3,870,195 2.01.04.01.01 In Local Currency 3,352,782 3,665,660 2.01.04.01.02 In Foreign Currency 168,115 204,535 2.01.04.02 Debentures 691,443 1,244,893 2.01.04.03 Financing by Leasing 46,851 56,330 2.01.05 Other Liabilities 1,506,189 1,507,891 2.01.05.01 Related Parties 24,515 32,621 2.01.05.01.01 Debts with Associated Companies 4,432 9,012 2.01.05.01.03 Debts with Controlling Shareholders 387 - 2.01.05.01.04 Debts with Others Related Parties 19,696 23,609 2.01.05.02 Other 1,481,674 1,475,270 2.01.05.02.01 Dividends and Interest on Equity Payable 151,654 151,835 2.01.05.02.04 Utilities 26,192 22,314 2.01.05.02.05 Rent Payable 70,056 112,439 2.01.05.02.06 Advertisement Payable 71,108 89,050 2.01.05.02.07 Pass-through to Third Parties 173,386 226,008 2.01.05.02.08 Financing Related to Acquisition of Real Estate 35,161 36,161 2.01.05.02.09 Deferred revenue 130,797 114,749 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 70,288 69,014 2.01.05.02.12 Other Accounts Payable 753,032 653,700 2.01.06 Provisions 23,389 21,251 2.01.06.02 Other Provisions 23,389 21,251 2.01.06.02.02 Provisions for Restructuring 23,389 21,251 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 8,583,908 8,283,634 2.02.01 Loans and Financing 4,524,802 4,321,850 2.02.01.01 Loans and Financing 1,930,824 1,524,795 2.02.01.01.01 In Local Currency 1,629,060 1,524,795 2.02.01.01.02 In Foreign Currency 301,764 - 2.02.01.02 Debentures 2,399,144 2,598,544 2.02.01.03 Financing by Leasing 194,834 198,511 2.02.02 Other Liabilities 1,282,688 1,297,773 2.02.02.02 Other 1,282,688 1,297,773 2.02.02.02.03 Taxes Payable by Installments 1,054,493 1,072,849 2.02.02.02.04 Accounts Payable Related to Acquisition of Companies 112,868 107,790 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Other Accounts Payable 107,327 105,134 2.02.03 Deferred taxes 1,061,359 1,060,852 2.02.03.01 Income and social taxes, deferred 1,061,359 1,060,852 2.02.04 Provision for Contingencies 1,200,719 1,147,522 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,200,719 1,147,522 2.02.04.01.01 Tax Provisions 685,749 674,898 2.02.04.01.02 Social Security and Labor Provisions 323,970 297,464 2.02.04.01.04 Civil Provisions 191,000 175,160 2.02.06 Deferred revenue 514,340 455,637 2.02.06.02 Deferred revenue 514,340 455,637 2.03 Shareholders’ Equity 13,079,308 12,711,964 2.03.01 Paid-in Capital Stock 6,779,822 6,764,300 2.03.02 Capital Reserves 250,752 233,149 2.03.02.04 Granted Options 243,354 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,481,451 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,035,076 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest (37,332) 2.03.05 Retained Earnings/ Accumulated Losses 243,958 - 2.03.09 Non-Controlling Interest 3,323,325 3,228,774 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 3.01 Net Sales from Goods and/or Services 14,972,273 13,382,864 3.02 Cost of Goods Sold and/or Services Sold (11,249,821) (9,900,675) 3.03 Gross Profit 3,722,452 3,482,189 3.04 Operating Income/Expenses (2,889,946) (2,833,429) 3.04.01 Selling Costs (2,347,243) (2,231,094) 3.04.02 General and Administrative (345,515) (402,738) 3.04.04 Other Operating Expense (744) 5,849 3.04.04.01 Income Related to Fixed Assets (907) (5,064) 3.04.04.02 Other Operating Income 163 10,913 3.04.05 Other Operating Expenses (218,126) (214,301) 3.04.05.01 Depreciation/Amortization (191,286) (194,910) 3.04.05.03 Other Operating Expenses (26,840) (19,391) 3.04.06 Equity Pickup 21,682 8,855 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 832,506 648,760 3.06 Net Financial Expenses (339,020) (254,355) 3.06.01 Financial Revenue 178,885 142,626 3.06.02 Financial Expenses (517,905) (396,981) 3.07 Earnings Before Income and Social Contribution Taxes 493,486 394,405 3.08 Income and Social Contribution Taxes (155,049) (119,137) 3.08.01 Current (120,928) (88,586) 3.08.02 Deferred (34,121) (30,551) 3.09 Net Income from Continued Operations 338,437 275,268 3.11 Net Income for the Period 338,437 275,268 3.11.01 Attributed to Partners of Parent Company 243,958 236,575 3.11.02 Attributed to Non-controlling Shareholders 94,479 38,693 3.99 Earnings per Share - (Reais/Share) 3.99.01 Earnings Basic per Share 3.99.01.01 ON 0.86759 0.84551 3.99.01.02 PN 0.95434 0.93005 3.99.02 Earnings Diluted per Share 3.99.02.01 ON 0.86759 0.84551 3.99.02.02 PN 0.95208 0.92560 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Previous Period 01/01/2013 to 03/31/2013 4.01 Net Income for the Period 338,437 275,268 4.03 Comprehensive Income for the Period 338,437 275,268 4.03.01 Attributed to Controlling Shareholders 243,958 236,575 4.03.02 Attributed to Non-Controlling Shareholders 94,479 38,693 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 6.01 Net Cash Flow Operating Activities (1,812,027) (284,373) 6.01.01 Cash Provided by the Operations 1,029,918 823,494 6.01.01.01 Net Income for the Period 338,437 275,268 6.01.01.02 Deferred Income and Social Contribution Taxes 34,121 30,551 6.01.01.03 Results from Disposal of Fixed Assets 907 5,064 6.01.01.04 Depreciation/Amortization 217,168 213,515 6.01.01.05 Net Finance Results 285,655 209,340 6.01.01.06 Adjustment to Present Value 215 957 6.01.01.07 Equity Pickup (21,682) (8,855) 6.01.01.08 Provision for Contingencies 42,731 12,755 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment 73 2,816 6.01.01.10 Share-based Payment 17,603 13,673 6.01.01.11 Allowance for doubtful accounts 73,616 95,990 6.01.01.12 Net Gain (Loss) in Equity Interest Dilution - (575) 6.01.01.13 Provision for Obsolescence/Shrinkage (3,810) (9,514) 6.01.01.14 Deferred revenue 44,751 (17,491) 6.01.01.15 Other operation expenses 133 - 6.01.02 Changes in Assets and Liabilities (2,841,945) (1,107,867) 6.01.02.01 Accounts Receivable 36,290 (370,285) 6.01.02.02 Inventories (780,753) 77,666 6.01.02.03 Recoverable Taxes 42,498 (19,793) 6.01.02.04 Other Assets (274,470) (121,619) 6.01.02.05 Related Parties (2,051) (21,752) 6.01.02.06 Restricted Deposits for Legal Proceeding (22,988) (2,667) 6.01.02.07 Trade Accounts Payable (1,542,779) (456,402) 6.01.02.08 Payroll Charges (15,058) (18,630) 6.01.02.09 Taxes and Social Contributions Payable (286,663) (106,804) 6.01.02.10 Contingencies (22,466) (9,674) 6.01.02.11 Other Accounts Payable 26,495 (57,907) 6.02 Net Cash Flow Investment Activities (265,016) (291,832) 6.02.03 Acquisition of Property and Equipment (234,950) (283,637) 6.02.04 Increase Intangible Assets (41,050) (23,908) 6.02.05 Sales of Property and Equipment 10,984 15,713 6.03 Net Cash Flow Financing Activities (939,674) (507,672) 6.03.01 Capital Increase/Decrease 15,522 1,088 6.03.02 Additions 1,535,634 1,121,077 6.03.03 Payments (2,000,423) (1,132,907) 6.03.04 Interest Paid (485,872) (496,918) 6.03.05 Payment of Dividends (182) (12) 6.03.06 Acquisition of Subsidiary (4,353) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (3,016,717) (1,083,877) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 8,367,176 7,086,251 6.05.02 Cash and Cash Equivalents at the End of Period 5,350,459 6,002,374 18 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 03/31/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - 9,483,190 3,228,774 12,711,964 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - 9,483,190 3,228,774 12,711,964 5.04 Capital Transactions with Shareholders 15,522 17,603 - - 33,125 - 33,125 5.04.01 Capital Increases 15,522 - - - 15,522 - 15,522 5.04.03 Granted Options - 17,603 - - 17,603 - 17,603 5.05 Total Comprehensive Income - - - 243,958 243,958 94,479 338,437 5.05.01 Net Income for the Period - - - 243,958 243,958 94,479 338,437 5.06 Internal Changes of Shareholders’ Equity - - (4,290) - (4,290) 72 (4,218) 5.06.04 Gain (Loss) in Equity Interest - - 61 - 61 72 133 5.06.05 Transactions With Non-controlling Interest - - (4,351) - (4,351) - (4,351) 5.07 Closing Balance 6,779,822 250,752 2,481,451 243,958 9,755,983 3,323,325 13,079,308 19 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2013 to 03/31/2013 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - 8,494,725 2,573,226 11,067,951 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - 8,494,725 2,573,226 11,067,951 5.04 Capital Transactions with Shareholders 1,088 13,673 - - 14,761 - 14,761 5.04.01 Capital Increases 1,088 - - - 1,088 - 1,088 5.04.03 Granted Options - 13,673 - - 13,673 - 13,673 5.05 Total Comprehensive Income - - - 236,575 236,575 38,693 275,268 5.05.01 Net Income for the Period - - - 236,575 236,575 38,693 275,268 5.06 Internal Changes of Shareholders’ Equity - - (712) - (712) 136 (576) 5.06.04 Gain (Loss) in Equity Interest - - (712) - (712) 136 (576) 5.07 Closing Balance 6,711,123 242,132 1,555,519 236,575 8,745,349 2,612,055 11,357,404 20 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – March 31, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 03/31/2014 YTD Current Period 01/01/2013 to 03/31/2013 7.01 Revenues 16,534,479 14,918,586 7.01.01 Sales of Goods, Products and Services 16,597,919 14,984,340 7.01.02 Other Revenues 36,228 37,983 7.01.04 Allowance for/Reversal of Doubtful Accounts (99,668) (103,737) 7.02 Raw Materials Acquired from Third Parties (12,457,113) (11,593,863) 7.02.01 Costs of Products, Goods and Services Sold (11,147,751) (10,370,982) 7.02.02 Materials, Energy, Outsourced Services and Other (1,309,362) (1,222,881) 7.03 Gross Added Value 4,077,366 3,324,723 7.04 Retention (217,168) (213,515) 7.04.01 Depreciation and Amortization (217,168) (213,515) 7.05 Net Added Value Produced 3,860,198 3,111,208 7.06 Added Value Received in Transfer 200,567 151,481 7.06.01 Equity Pickup 21,682 8,855 7.06.02 Financial Revenue 178,885 142,626 7.07 Total Added Value to Distribute 4,060,765 3,262,689 7.08 Distribution of Added Value 4,060,765 3,262,689 7.08.01 Personnel 1,473,346 1,379,647 7.08.01.01 Direct Compensation 1,078,743 1,004,720 7.08.01.02 Benefits 254,496 241,571 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 105,971 91,384 7.08.01.04 Other 34,136 41,972 7.08.01.04.01 Interest 34,136 41,972 7.08.02 Taxes, Fees and Contributions 1,346,981 880,536 7.08.02.01 Federal 884,603 561,414 7.08.02.02 State 403,647 264,353 7.08.02.03 Municipal 58,731 54,769 7.08.03 Value Distributed to Providers of Capital 902,001 727,238 7.08.03.01 Interest 517,905 396,981 7.08.03.02 Rentals 384,096 330,257 7.08.04 Value Distributed to Shareholders 338,437 275,268 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 243,958 236,575 7.08.04.04 Non-controlling Interest in Retained Earnings 94,479 38,693 21 1Q14 Earnings Release São Paulo, Brazil, April 29, 2014 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the first quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. GPA Consolidated Gross revenue of R$16.597 billion, increasing 10.8% Net Income advances 22.9% to R$338 million Gross revenue growth driven by the Company's accelerated organic expansion, with 124 stores opened in the last 12 months. On a same-store basis, gross sales revenue grew 6.3%, despite the negative calendar effect. EBITDA grew 21.7% to R$1.050 billion (EBITDA margin of 7.0%), driven by the stronger operations at Via Varejo and Nova Pontocom and negatively impacted by the Easter effect at GPA Food. GPA Food EBITDA up 3.2% to R$534 million, with EBITDA margin of 6.5% Gross revenue growth of 9.1% to R$8.893 billion, despite the calendar effects in the quarter, which had a negative impact of 240 basis points on same-store sales growth. Gross margin was adversely affected by the investments in competitiveness and the higher contribution from Assaí to sales at GPA Food. In the Multivarejo business unit, the reduction in gross margin is gradually being offset by operational efficiency gains; Operating expenses as a percentage of net sales decreased from 18.4% in 1Q13 to 17.3% in 1Q14; Net income of R$172 million, down 2.3% from 1Q13, mainly reflecting the fact that this year Easter fell in the second quarter. Via Varejo and Nova Pontocom EBITDA increases 49.6% to R$516 million, with EBITDA margin of 7.6% Gross sales revenue growth of 12.7% to R$7.704 billion; Operating expenses as a percentage of net sales decreased from 21.3% in 1Q13 to 18.9% in 1Q14, reflecting the efficiency gains captured at Via Varejo; Net income of R$167 million, up 67.8% from 1Q13. GPA Consolidated GPA Food GPA Non Food (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ Gross Revenue 10.8% 9.1% 12.7% Net Revenue 11.9% 11.4% 12.5% Gross Profit 6.9% 3.9% 10.3% Gross Margin 24.9% 26.0% -110 bps 23.6% 25.3% -170 bps 26.4% 26.9% -50 bps Total Operating Expenses 2.3% 4.3% 0.1% % of Net Revenue 18.0% 19.7% -170 bps 17.3% 18.4% -110 bps 18.9% 21.3% -240 bps EBITDA 21.7% 3.2% 49.6% EBITDA Margin 7.0% 6.4% 60 bps 6.5% 7.0% -50 bps 7.6% 5.7% 190 bps Net Financial Revenue (Expenses) 33.3% 21.8% 41.8% % of Net Revenue 2.3% 1.9% 40 bps 1.6% 1.5% 10 bps 3.1% 2.4% 70 bps Company's Net Profit 22.9% -2.3% 99 67.8% Net Margin 2.3% 2.1% 20 bps 2.1% 2.4% -30 bps 2.5% 1.7% 80 bps (1) Totals and percentage changes are rounded off and all margins were calculated as percentage of net revenue. (2) Earnings before interest, taxes, depreciation and amortization. 22 Sales Performance Gross Sales Net Sales (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ GPA Consolidated 16,597 14,984 10.8% 14,972 13,383 11.9% GPA Food 9.1% 11.4% Multivarejo 3.0% 5.2% Cash and Carry 38.2% 40.4% Nova Pontocom 54.1% 52.6% Via Varejo 6.0% 5.8% (1) Food Retail (Extra and Pão de Açucar) 'Same-store' Sales Gross Sales Net Sales 1Q14 1Q14 GPA Consolidated 6.3% 7.5% By category Food 3.0% 5.3% Non-Food 8.9% 9.2% By business GPA Food 2.6% 4.7% Nova Pontocom 54.1% 52.6% Via Varejo 3.6% 3.8% (1) Includes non-food categories of Hypermarkets, Nova Pontocom and Via Varejo. Sales Performance - Consolidated Gross sales revenue amounted to R$16.597 billion in the first quarter, increasing 10.8% on the prior-year period. One of the main factors contributing to this growth was the opening of 124 stores in the last 12 months, 21 of which were inaugurated in the first quarter of 2014. The same-store sales growth of 6.3% was adversely affected by the calendar effect in the period. Performance by category: ü Food: same-store sales growth of 3.0%, which was impacted by the calendar effect. Adjusted for this effect, same-store sales growth was 6.0%. ü Non-food: growth of 8.9%, with the highlight the electronics categories, particularly video, smartphones, air conditioners and fans. Sales growth in the e-commerce segment accelerated further from the growth rates recorded in prior periods. GPA Food ü Gross sales revenue grew 9.1%, with 13 new stores opened in the period (6 Minimercados Extra, 2 Assaí and 3 Extra Hiper, as well as 2 drugstores). Same-store sales growth stood at 2.6% and was adversely affected by the calendar effect. Adjusted for this effect, same-store sales grew 5.0% in the quarter. 23 ü Assaí continued to post strong sales growth (38.2%), driven by solid same-store sales growth and the significant contribution from the expansion in the store network. Organic expansion remains the focus of the format, whose strategy centers on strengthening the banner nationwide. In the last 12 months, 13 new stores were opened, nine of which were inaugurated in four states in which the Group previously did not have operations. ü The Pão de Açúcar and Extra banners performed in line with the Company’s expectations and continued to capture market share gains. By category, the period highlights were the same-store sales performances in meat and poultry and in beverages. Certain categories, such as grocery and seafood, were adversely affected by Easter falling in the second quarter this year. Private-label brands continued to register robust growth to account already for over 9% of sales in the Multivarejo business unit. ü At the end of March, the Brazilian Supermarkets Association (ABRAS) reported data for 2013. The report shows that sales at GPA outperformed the overall industry, which reinforces the success of the competitiveness strategy implemented during the year. Nova Pontocom ü Gross sales revenue in the quarter grew by 54.1%, supported by strong growth in customer traffic, better conversion rates and the higher contribution to sales by the marketplace business. Gross sales revenue growth was driven by the excellent moment for sales of smartphones, which surpassed the growth rate registered in 4Q13, and of air conditioners and fans, which were driven by the exceptionally hot weather in the first quarter. Via Varejo ü Gross sales revenue amounted to R$6.237 billion, with same-store sales growth of 3.6% and total-store sales growth of 6.0%. Eight new stores were opened in the period, all under the Casas Bahia banner. ü Sales performance in the first quarter was in line with our expectations for the period, which was not marked by any significant sales event. 24 Operating Performance GPA Consolidated (R$ million) 1Q14 1Q13 Δ Gross Revenue 16,597 14,984 10.8% Net Revenue 14,972 13,383 11.9% Gross Profit 3,722 3,482 6.9% Gross Margin 24.9% 26.0% -110 bps Selling Expenses (2,347) (2,231) 5.2% General and Administrative Expenses (346) (403) -14.2% Equity Income 22 9 144.8% Other Operating Revenue (Expenses) (28) (14) 103.7% Total Operating Expenses (2,699) (2,639) 2.3% % of Net Revenue 18.0% 19.7% -170 bps Depreciation (Logistic) 26 19 39.1% EBITDA 1,050 862 21.7% EBITDA Margin 7.0% 6.4% 60 bps Adjusted EBITDA 1,077 876 23.0% Adjusted EBITDA Margin 7.2% 6.5% 70 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. The Company’s gross margin contracted by 110 basis points, which is explained mainly by the higher share of Assaí and Nova Pontocom in the sales mix and by the ongoing investments made to boost sales competitiveness in the Multivarejo operation. Selling expenses increased by 5.2%, a pace below that of revenue growth and inflation in the period. General and administrative expenses decreased by 14.2% , mainly due to the simplification of processes in the Multivarejo operation and the efficiency gains captured at Via Varejo. Selling, general and administrative expenses as a percentage of net sales decreased from 19.7% in 1Q13 to 18.0% in 1Q14. EBITDA amounted to R$1.050 billion, increasing 21.7% on the prior-year period to outpace revenue growth. EBITDA margin was 7.0%, expanding 60 basis points from 1Q13, which is mainly explained by the margin gains at Via Varejo. 25 Multivarejo (Extra and Pão de Açúcar) Multivarejo (R$ million) 1Q14 1Q13 Δ Gross Revenue 3.0% Net Revenue 5.2% Gross Profit 0.3% Gross Margin 26.6% 27.9% -130 bps Selling Expenses 3.7% General and Administrative Expenses -17.5% Equity Income 15 7 114.3% Other Operating Revenue (Expenses) 50.7% Total Operating Expenses 0.6% % of Net Revenue 19.2% 20.1% -90 bps Depreciation (Logistic) 11 10 10.7% EBITDA -0.1% EBITDA Margin 7.5% 7.9% -40 bps Adjusted EBITDA 2.2% Adjusted EBITDA Margin 8.1% 8.3% -20 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Gross margin in the Multivarejo business contracted by 130 basis points, reflecting the ongoing strategy to improve sales competitiveness, which is gradually being offset by the operational efficiency gains captured by the initiatives already implemented. Selling expenses increased by 3.7%, lower than the inflation rate in the period. General and administrative expenses decreased by 17.5%, reflecting the greater discipline employed in the control of corporate expenses. Selling, general and administrative expenses as a percentage of net sales decreased from 19.9% in 1Q13 to 18.9% in 1Q14. Note that with Easter falling in the second quarter this year, fixed expenses were less diluted than in 1Q13. Excluding this effect, the reduction in expenses in the period would have been even stronger. Despite the negative Easter effect, EBITDA reached the same level of R$481 million registered in 1Q13. EBITDA margin stood at 7.5% . 26 Cash and Carry (Assaí) Cash and Carry (R$ million) 1Q14 1Q13 Δ Gross Revenue 38.2% Net Revenue 40.4% Gross Profit 38.8% Gross Margin 13.3% 13.4% -10 bps Selling Expenses 37.9% General and Administrative Expenses 26.7% Other Operating Revenue (Expenses) 0 - Total Operating Expenses 36.8% % of Net Revenue 10.4% 10.6% -20 bps Depreciation (Logistic) 0 0 - EBITDA 53 36 47.1% EBITDA Margin 2.9% 2.8% 10 bps Gross sales revenue registered growth of 38.2% to R$1.972 billion, driven by solid same-store sales growth and the significant contribution from the expansion, with a total of 13 stores opened in the last 12 months. Operating expenses as a percentage of net sales improved by 20 basis points in 1Q14 (10.4%) compared to 1Q13 (10.6%) . The reduction was positively influenced by economies of scale resulting from the strategy to open stores in states in which the banner was already present. EBITDA amounted to R$53 million, increasing by 47.1% on the prior-year period to outpace gross sales revenue growth in the quarter. EBITDA margin was 2.9%, expanding by 10 basis points from 1Q13. In 2014, the banner will maintain its focus on expanding its national footprint through organic growth. In 1Q14, two stores were opened in states where the banner was already present and another 12 should be delivered by year-end. 27 Via Varejo and Nova Pontocom Via Varejo + Nova Pontocom (R$ million) 1Q14 1Q13 Δ Gross Revenue 12.7% Net Revenue 12.5% Gross Profit 10.3% Gross Margin 26.4% 26.9% -50 bps Selling Expenses 2.9% General and Administrative Expenses -14.2% Equity Income 6 2 275.8% Other Operating Revenue (Expenses) 8 10 -21.2% Total Operating Expenses 0.1% % of Net Revenue 18.9% 21.3% -240 bps Depreciation (Logistic) 14 8 71.4% EBITDA 49.6% EBITDA Margin 7.6% 5.7% 190 bps Adjusted EBITDA 51.6% Adjusted EBITDA Margin 7.5% 5.6% 190 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Gross sales revenue at Via Varejo and Nova Pontocom grew by 12.7% to R$7.7 billion. This performance was driven by the e-commerce business (Nova Pontocom), where growth accelerated from the pace of prior periods to reach 54.1% in the quarter. Gross margin declined 50 basis points due to the higher contribution made by Nova Pontocom to total sales. Selling, general and administrative expenses as percentage of net sales improved by 240 basis points in 1Q14 (19.1%) compared to 1Q13 (21.5%) , especially at Via Varejo, driven by the efficiency gains in logistics operations, reduction in corporate and IT expenses, among others. EBITDA amounted to R$516 million, growing by 49.6% from 1Q13, while EBITDA margin improved from 5.7% to 7.6%. This improvement was supported primarily by lower operating expenses and by the efficiency gains captured in logistics costs and in assembly processes at Via Varejo. The operational improvement at Nova Pontocom also contributed to EBITDA margin expansion in the period. 28 Indebtedness GPA Consolidated (R$ million) Short Term Debt Loans and Financing Debentures Long Term Debt Loans and Financing Debentures Total Gross Debt Cash Net Cash (Debt) EBITDA Net Debt / EBITDA 0.15x 0.42x Payment Book - Short Term Payment Book - Long Term Net Debt with payment book Net Debt with Payment Book / EBITDA 0.85x 1.10x (1) EBITDA f or t he last 12 mont hs. Net debt declined by R$966 million in relation to the balance at the end of March 2013, resulting in a deleverage in the quarter. This reduction is related to higher cash flow from operating activities (R$ 370 million), even with the negative effect from Easter; and the positive nonrecurring impact in cash position due to the public offering of Via Varejo’s shares, among others factors, in the amount of R$600 million. As a consequence, Net Debt/EBITDA ratio decreased from 0.42x to 0.15x. Net debt including the payment book operation amounted to R$3.410 billion, a reduction of R$759 million compared to March 2013. Net Debt/EBITDA ratio considering the payment book operation ended the quarter at 0.85x, down significantly from the ratio at the end of 1Q13. 29 Financial Result GPA Consolidated (R$ million) 1Q14 1Q13 Δ Financial Revenue 25.4% Financial Expenses 30.5% Net Financial Revenue (Expenses) 33.3% % of Net Revenue 2.3% 1.9% 40 bps Charges on Net Bank Debt -13.0% Cost of Discount of Receivables of Payment Book 32.6% Cost of Discount of Receivables of Credit Card 52.6% Restatement of Other Assets and Liabilities 39.7% Net Financial Revenue (Expenses) 33.3% Net financial expenses were R$339 million, increasing 33.3% from 1Q13, below the cumulative increase of 48% of the CDI in the period. Net financial expenses as a percentage of net sales increased from 1.9% in 1Q13 to 2.3% in 1Q14. The main variations in net financial (income) expenses were: · The reduction of R$7 million in net debt charges due to the lower debt position in the period; · The increase of R$20 million in the cost of sales of payment book receivables , which corresponded to 0.5% of net sales, the same ratio registered in 1Q13, despite the rise in interest rates between the periods; · The R$63 million increase in the cost of sales of credit card receivables , of which R$54 million was related to the interest rate hikes between 1Q13 and 1Q14, and R$9 million was related to the higher volume of receivables sold due to the higher revenue in the period. Total sale of receivables (cards and payment books) increased approximately 17%, from R$7.6 billion in 1Q13 to R$8.9 billion in 1Q14, reflecting the revenue growth in all of the Company's business units. Net Income Net income amounted to R$338 million in 1Q14, increasing 22.9% on the prior-year period, with net margin of 2.3%. The result is explained by the sales revenue growth in the period, which was driven by the organic expansion in recent quarters, coupled with the significant improvement in selling, general and administrative expenses. 30 Simplified cash flow GPA Consolidated (R$ million) 1Q14 1Q13 Cash Balance at beginning of period 8,367 7,086 Cash Flow from operating activities (1,812) (284) EBITDA 1,050 862 Cost of Sale of Receivables (263) (181) Working Capital (2,287) (749) Assets and Liabilities Variation (311) (217) Cash flow from investment activities (265) (292) Net Investment (265) (292) Aquisition and Others - - Change on net cash after investments (2,077) (576) Cash Flow from financing activities (940) (508) Dividends payments and others (0) (0) Net Proceeds (939) (508) Change on net cash (3,017) (1,084) Cash Balance at end of period 5,350 6,002 Net debt On March 31, 2014, the cash position stood at R$5.350 billion, down R$3.017 billion from the start of the period, mainly due to the following reasons. Cash Flow from Operating Activities · The impact on cash flow in 1Q14 from the Easter calendar effect; · The consumption of R$2.287 billion in working capital resulting from the Easter calendar and World Cup effects that generated an increase in inventory levels from 53 days in 1Q13 to 58 days in 1Q14. Cash Flow from Financing Activities · The payment of approximately R$814 million related to the debenture maturity (principal and interest), which contributed to reducing the debt balance in 1Q14. ( 1) In days of COGS. 31 Capital Expenditure GPA Consolidated GPA Food Via Varejo + Nova Pontocom (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ New stores and land acquisition 107 200 -46.2% 83 185 -55.2% 24 15 66.9% Store renovations and conversions 70 121 -42.0% 57 100 -43.0% 13 21 -37.0% Infrastructure and Others 98 70 40.6% 61 39 54.0% 38 31 23.3% Non-cash Effect Financing and Leasing Assets - (83) - - (83) - Total -10.3% -16.8% 76 67 13.5% Consolidated capital expenditure amounted to R$276 million in 1Q14, of which R$200 million was invested in GPA Food and R$76 million was invested in Via Varejo and Nova Pontocom. At GPA Food, 40% of capital expenditure was allocated to store openings and acquiring land, in line with the strategy to accelerate the organic growth of the business. In 1Q14, a total of 13 new stores were delivered (6 Minimercado Extra, 3 Extra Híper, 2 Assaí and 2 drugstores). In addition to the stores at GPA Food, another 8 new stores were opened at Via Varejo in the period, all of which under the Casas Bahia banner. Dividends 2013 Dividends At the Annual and Extraordinary Shareholders' Meeting held on April 16, 2014, shareholders approved Management’s proposal for the distribution of dividends for the fiscal year ended December 31, 2013, in the total amount of R$250 million (R$250 million on December 31, 2012), which includes the prepaid dividends already declared. The amount corresponds to R$0.888957268 per common share and R$0.977852995 per preferred share. Excluding the prepayment of quarterly interim dividends in 2013, the Company will pay within 60 days as from April 16, 2014, the date of the Annual and Extraordinary Shareholders’ Meeting, the amount of R$150.5 million, which corresponds to the remaining portion of dividends for 2013. The amount corresponds to R$0.535395 per common share and R$0.588935 per preferred share. Shareholders of record on April 16, 2014 will be entitled to the payment. As of April 17, 2014, the shares will trade ex-dividends until the payment date, which will be informed at an opportune time. 32 Proposed dividends (R$ thousands) Consolidated net profit Minority Interest - Noncontrolling Net profit Legal reserve Dividends' base of calculation Dividends policy 25% Dividends proposed by management Proposed dividends to prefered shareholders Proposed dividends to common shareholders (-) Interim dividends already paid Proposed dividend to be paid Dividends per prefered share (R$) Dividends per common share (R$) The prepayment of dividends for 1Q13, 2Q13 and 3Q13 amounted to R$99.4 million and was effected on May 16, 2013, August 13, 2013 and November 7, 2013, respectively. The amount corresponded to R$0.118182 per common share and R$0.13 per preferred share. 1Q14 Dividends In a meeting held on April 24, 2014, the Board of Directors approved the payment of interim dividends for 2014. The interim dividends per share in 2014 will be 7.7% higher than in the previous year. The Company has been increasing the amount of interim dividends paid each year, as the following table shows: Interim dividends (R$) 2014 x 2013 Preferred share/ ADR 7.7% Common share 7.7% The payment of interim dividends for the first quarter of 2014 will amount to R$35.8 million. Shareholders of record on May 5, 2014 will be entitled to the payment. As from May 6, 2014, the shares will trade ex-dividends until the payment date. The prepayment of dividends for 1Q14 will be effected on May 15, 2014. 33 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units – food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows: Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions are not included in the same-store calculation base in the first 12 months of operation. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 34 BALANCE SHEET ASSETS GPA Consolidated GPA Food (R$ million) Current Assets Cash and Marketable Securities Accounts Receivable Credit Cards 76 Payment book - - - Sales Vouchers and Others Allowance for Doubtful Accounts Resulting from Commercial Agreements 36 18 25 36 18 25 Inventories Recoverable Taxes Noncurrent Assets for Sale 41 39 - 24 24 - Expenses in Advance and Other Accounts Receivables Noncurrent Assets Long-Term Assets Accounts Receivables 98 - - - Payment Book - - - Allowance for Doubtful Accounts - - - Inventories Recoverable Taxes Financial Instruments - Deferred Income Tax and Social Contribution Amounts Receivable from Related Parties Judicial Deposits Expenses in Advance and Others Investments Property and Equipment Intangible Assets TOTAL ASSETS LIABILITIES GPA Consolidated GPA Food Current Liabilities Suppliers Loans and Financing Payment Book (CDCI) - - - Debentures Payroll and Related Charges Taxes and Social Contribution Payable Dividends Proposed Financing for Purchase of Fixed Assets 35 36 35 36 Rents 70 49 70 74 49 Acquisition of Companies 70 69 68 70 69 68 Debt with Related Parties 25 33 78 Advertisement 71 89 84 35 40 44 Provision for Restructuring 23 21 20 23 21 20 Advanced Revenue 90 35 37 11 Others Long-Term Liabilities Loans and Financing Payment Book (CDCI) - - - Debentures Financing for Purchase of Assets 8 12 - 8 12 - Acquisition of Companies Deferred Income Tax and Social Contribution Tax Installments Provision for Contingencies Advanced Revenue 80 37 Others Shareholders' Equity Capital Capital Reserves Profit Reserves Minority Interest TOTAL LIABILITIES 35 INCOME STATEMENT GPA Consolidated GPA Food Food Retail Cash and Carry Via Varejo + Nova Pontocom R$ - Million 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ Gross Revenue 10.8% 9.1% 3.0% 38.2% 12.7% Net Revenue 11.9% 11.4% 5.2% 40.4% 12.5% Cost of Goods Sold 13.6% 13.9% 7.0% 40.6% 13.2% Depreciation (Logistic) (26) (19) 39.1% (12) (10) 13.7% (11) (10) 10.7% (0) (0) - (14) (8) 71.4% Gross Profit 6.9% 3.9% 0.3% 38.8% 10.3% Selling Expenses (2,347) (2,231) 5.2% (1,221) (1,136) 7.4% (1,051) (1,013) 3.7% (170) (123) 37.9% (1,127) (1,095) 2.9% General and Administrative Expenses (346) (403) -14.2% (180) (210) -14.2% (160) (194) -17.5% (20) (16) 26.7% (166) (193) -14.2% Equity Income 22 9 144.8% 15 7 114.3% 15 7 114.3% - - - 6 2 275.8% Other Operating Revenue (Expenses) (28) (14) 103.7% (35) (23) 52.1% (35) (23) 50.7% (0) 0 - 8 10 -21.2% Total Operating Expenses 2.3% 4.3% 0.6% 36.8% 0.1% Depreciation and Amortization (191) (195) -1.9% (154) (160) -3.8% (136) (148) -8.2% (18) (12) 48.1% (37) (35) 7.3% Earnings before interest and Taxes - EBIT 28.3% 6.1% 3.2% 35 24 45.4% 53.8% Financial Revenue 179 143 25.4% 102 95 7.9% 97 89 9.6% 5 6 -18.7% 87 53 62.8% Financial Expenses (518) (397) 30.5% (234) (203) 15.3% (217) (193) 12.5% (17) (10) 70.3% (294) (199) 47.4% Net Financial Revenue (Expenses) 33.3% 21.8% 15.0% 185.6% 41.8% Income Before Income Tax 25.1% -1.0% -2.3% 22 19 14.2% 65.2% Income Tax (155) (119) 30.1% (65) (63) 2.8% (57) (56) 2.1% (8) (7) 8.4% (90) (56) 60.7% Net Income - Company 22.9% -2.3% -3.8% 14 12 17.5% 99 67.8% Minority Interest - Noncontrolling 94 39 144.2% -45.6% -45.6% - - - 50 101.9% Net Income - Controlling Shareholders 3.1% -4.9% -6.5% 14 12 17.5% 66 49 33.5% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 21.7% 3.2% -0.1% 53 36 47.1% 49.6% Adjusted EBITDA 23.0% 5.3% 2.2% 53 36 48.0% 51.6% % of Net Revenue GPA Consolidated GPA Food Food Retail Cash and Carry Via Varejo + Nova
